NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DARLENE M. CROAL-MANUEL,
Petiti0ner, .
V.
DEPARTMENT OF TRANSPORTATION,
Respondent.
2012-3070 _
Petiti0n for review of the Merit Systems Protection
B0ard in case no. AT0752110612-I-1.
ON MOTION
ORDER
Dar1ene M. Croa1-Manue1 moves for leave to proceed in
forma pauperis
Up0n consideration thereof,
IT ls ORI)ERED THAT:
The motion is granted

CROAL-MANUEL V. TRANSPORTATION
2
FOR THE COURT
HAR   lsi Jan Horbaly
Date J an Horbaly
ccc Dar1ene M. Croa1-Manue1
S
J0shua A. Mand1ebau.m, Esq.
24
C1erk
F
U.S. COURT !JlFEAlI?PEALS FGH
Tl~IE FEUERAL C|RCUIT
MAR 01sz012
JAN HORBAlY
CLERK
~